Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154851(39)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  ALICE M. BROWN,                                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 154851
  v                                                                COA: 330508
                                                                   Chippewa CC: 14-013459-NO
  CITY OF SAULT STE MARIE, ERIC
  FOUNTAIN, GREG SCHMITIGAL, MIKE
  BREAKIE, JEFF KILLIPS, and BRUCE
  LIPPONEN,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their supplemental brief is GRANTED. The brief will be accepted as
  timely filed if submitted on or before August 16, 2017. The same extension is given to
  plaintiff-appellee to file her supplemental brief.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 14, 2017
                                                                              Clerk